OPINION OP THE COURT BY
PERRY, J.
This is a suit in equity wherein the relief prayed for is that the court declare null and void a certain deed executed on or about the thirty-first day of March, 1894, by complainant Kailikea (w) to respondent John Hapa. The grounds alleged in support of the prayer are that Kailikea, who is now about forty years, of age, “was born an idiot and has remained non compos mentis from her birth to the present time,” and that the respondent named procured the execution of the deed by fraudulent pretences and deceit. The consideration named in the deed is one hundred dollars, while' the value of the land thereby conveyed is alleged in the bill to be one thousand dollars. It further appears from the bill that Hapa subsequently conveyed the land in question to respondent Kapali, the latter, it is averred, taking with full knowledge of Kailikea’s mental *460unsoundness and of the fraud alleged to Lave been practiced upon ber.
J. M. Davidson for complainant.
T. McGants Stewart for respondent Kapali.
Tbe answer of Kapali (Hapa filed no answer) denies tbe truth of tbe averments of idiocy and mental unsoundness of Kailikea and of fraud and admits tbat the consideration of tbe deed was one hundred dollars and tbe value of tbe land six hundred dollars. Tbe court below granted a decree as prayed for and from tbat decree tbe ease comes on appeal to this court.
Tbe main issue in the case is as to whether or not Kailikea was, at tbe time of tbe execution of tbe deed, an idiot or mentally incapable of making a contract. On this issue considerable evidence was adduced by tbe parties herein. To review this evidence in detail seems to us to be unnecessary. While tbe allegation of idiocy, if tbat term means a total lack of understanding from birth, has not, in our opinion, been satisfactorily established, still we are satisfied upon all tbe evidence and find tbat ever since ber early childhood Kailikea has been and at tbe time of the execution of the deed was mentally unsound to such a degree tbat she was incapable of executing a valid deed. We are satisfied, further, from tbe evidence tbat Hapa, who is tbe half brother of Kailikea, and Kapali bad, at the time of tbe making of tbe deeds under consideration, full knowledge of Kailikea’s mental condition and incapacity.
In view of these facts tbe deeds were properly declared null and void and ordered cancelled and set aside. Tbe decree appealed from is affirmed.